Citation Nr: 0122289	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  01-04 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fractured right thumb.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to November 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision by the Pittsburgh, Pennsylvania, RO, which denied a 
compensable rating for residuals of a fractured right thumb. 

Additionally, the Board notes that in May 2000, the veteran 
submitted a claim for service connection for a right hand and 
wrist disability.  These issues are referred to the RO for 
appropriate action.


REMAND

The veteran contends that his service-connected right thumb 
disability is more disabling than currently evaluated.  The 
Board notes that the medical evidence of record contains 
references to swelling, weakness and pain in the veteran's 
right thumb.  For example, in July 2000, the veteran 
underwent an orthopedic examination.  The veteran had 
complaints of increased pain and weakness associated with his 
right thumb.  Specifically, the veteran stated that he could 
not lift objects over eight pounds with his right hand and 
even had difficulty picking up a coffee cup.  In a statement 
received by the RO in March 2001, the veteran stated that he 
experienced excruciating pain and had trouble using his right 
thumb.  The veteran also stated that he had to use his four 
fingers to pick up objects and could not use his thumb.

The provisions of 38 C.F.R. § 4.40 (2000) require that 
examinations be conducted that adequately portray not only 
the identifiable anatomical damage, but the functional loss 
experienced by the veteran.  More specifically, in the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) specifically 
pointed out that an examination of musculoskeletal disability 
done for rating purposes must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45.  Id.

In reviewing the most recent (July 2000) VA examination 
report, it appears that the extent of functional disability 
due to pain and weakness is not adequately portrayed in 
accordance with the directives of the Court in DeLuca.  In 
this regard it is noted that 38 C.F.R. § 4.40 requires that 
rating of disabilities of the musculoskeletal system reflect 
functional loss due to pain and reduced strength or 
endurance.  A part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.45, 4.59.  In 
DeLuca, the Court emphasized that a VA rating examination 
must be conducted so as to portray adequately not only the 
identifiable anatomical damage, but also the functional loss 
experienced by the veteran.  As noted above, the Court 
specifically pointed out that such examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  DeLuca specifically requires that the medical examiner 
be asked to determine whether there is any weakened movement, 
excess fatigability, or incoordination attributable to the 
service-connected right thumb disability; and, if feasible, 
these determinations should be expressed in terms of the 
degree of additional range of motion loss or ankylosis.  
Additionally, the medical examiner should be asked to express 
an opinion on whether pain could significantly limit 
functional ability during flare-ups.  This determination 
should also, if feasible, be portrayed in terms of the degree 
of additional range of motion loss or ankylosis.  

Although further delay is regrettable, an additional VA 
orthopedic examination is warranted to ensure a fully 
informed decision regarding the veteran's claim.  The Court 
has stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Up-to-date treatment records should also be 
compiled on remand. 

Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. West 
, 12 Vet. App. 477 (1999),withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).  Based on this new law, the Board finds that 
additional development is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be asked to 
provide information about any sources of 
medical care or evaluation, VA or 
otherwise, for his service-connected 
right thumb disability.  After obtaining 
any necessary authorizations, those 
records should be secured and 
incorporated into the claims file.  

2.  Thereafter, the veteran should be 
scheduled for a VA examination for the 
purpose of determining the nature and 
severity of all residuals related to his 
service-connected right thumb disability.  
The claims file and a copy of this Remand 
must be made available to the examiner for 
the review.

Upon examination, the examiner should 
conduct all indicated special tests and 
studies, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  The 
orthopedic examiner should fully describe 
any pain, weakened movement, excess 
fatigability and incoordination present in 
the right thumb.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  If the examiner finds 
that such determinations are not feasible, 
this should be stated for the record 
together with the reasons why it was not 
feasible.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the right 
thumb is used repeatedly over a period of 
time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If the examiner finds that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




